DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Status
This action is in response to the response and claim amendments filed 10/20/2021. Claims 1-20 are pending and considered below.

Response to Arguments
Application claims were entered on 5/31/2019 and 8/2/2019. 
Applicant has indicated that there was not an intention to amend the claims on 8/2/2019, and has re-submitted the original claims in Applicant’s Response filed 10/20/2021. 
In order to expedite prosecution of the application, Examiner is providing a second Non-Final Office Action directed to the claims submitted on 10/20/2021.





Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims should use the word “a” or “an” the first time an element is introduced, and should use “the” or “said” during subsequent use.
Terms should be used consistently in all claims, including dependent claims.
Regarding claim 13, “the at least two inter-vehicular transceivers” lacks antecedent basis.
Claim 14 depends on claim 13.
Appropriate correction is required.







Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 6-7, 10-13 and 18-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schmidt et al. (U.S. Patent Number 7,593,811, hereinafter Schmidt) in view of Grolle et al. (US-2010/0250088-A1, hereinafter Grolle).
Regarding claim 1, Schmidt discloses:
In a computerized vehicular convoying control system (col. 2, lines 20-39; and FIG. 1A, lead vehicle electronics-10, data processor-16, first wireless communications device-24, following vehicle electronics-26, second wireless communications device-36, following vehicle controller-41, steering system-42, braking system-44, and propulsion system-46);
a vehicular convoying method for controlling a first vehicle in a convoy with a second vehicle, the convoying method comprising: (col. 5, lines 3-15; and FIG. 2, lead vehicle electronics-10, following vehicle electronics-26, lead vehicle-50, and following vehicle-52);
communicating data over a communication link between the first vehicle and the second vehicle (col. 3, lines 40-46; and FIG. 1A, data processor-16, first wireless communications device-24, second wireless communications device-36, and following vehicle controller-41);
determining a gap to be established and maintained between the first vehicle and the second vehicle (col. 8, lines 36-61; FIG. 5, control the following heading of the following vehicle to match that of the lead vehicle at the respective global position provided that the leading vehicle and following vehicle 
controlling acceleration and deceleration of the first vehicle to maintain the gap between the second vehicle and the first vehicle (col. 8, lines 36-61; and FIG.1A, following vehicle controller-41, steering system-42, braking system-44, and propulsion system-46).
Schmidt does not disclose determining a brake condition while underway for a following or leading vehicle. However, Grolle discloses an adaptive cruise control (ACC) extended mode operation, including the following features:
determining a brake condition while underway for at least one of the first or the second vehicles using the steps of: (paragraphs [0026] and [0041-0045]; and FIG. 3, Is SSCC on (active)? - 60, ACC on-62, Is ACC on? - 64, ACC shutoff trigger detected? - 66, and ACC off-68);
a) applying the brakes (paragraph [0020] and FIG. 1, set speed cruise control (SSCC) - 16, braking system-24, brake control-32, brake sensor-33, stability component-34, and driver brake pedal-35);
b) detecting vehicle braking data using one or more sensors on the vehicle (paragraphs [0020] and [0026], detection of an engaged parking brake); and
c) calculating the brake condition using the vehicle braking data (paragraphs [0019-0020] and [0026]; and FIG. 1, adaptive cruise with braking (ACB) module - 12, adaptive cruise control (ACC) - 14, processors-18, memory-20, and braking system-24).
Grolle teaches that an adaptive cruise control system for a heavy-duty vehicle should switch to a “brake-only mode” when sensors detect an engaged parking brake while the vehicle is actively decelerating (paragraph [0026]). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the use of sensors to check the brakes while driving with adaptive cruise control (ACC) of Grolle into the system for following a lead vehicle of Schmidt. A person of ordinary skill would have been motivated to do so, with a reasonable 
Regarding claim 6, Schmidt does not disclose determining a brake condition while underway for a following or leading vehicle. However, Grolle further discloses:
additionally comprising adjusting the determination of the gap based on the calculated brake condition (paragraphs [0020-0023] and [0026]).
Grolle teaches that an adaptive cruise control system for a heavy-duty vehicle should switch to a “brake-only mode” when sensors detect an engaged parking brake while the vehicle is actively decelerating (paragraph [0026]). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the use of sensors to check the brakes while driving with adaptive cruise control (ACC) of Grolle into the system for following a lead vehicle of Schmidt. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, to avoid a collision due to failed brakes. A person of ordinary skill would be aware that brake condition is critical when trucks drive with minimal separation.
Regarding claim 7, Schmidt does not disclose determining a brake condition while underway for a following or leading vehicle. However, Grolle further discloses:
additionally comprising determining whether or not the vehicle should be in a convoy based on the calculated brake condition (paragraphs [0026-0027], brake-only mode and shutdown mode).
Grolle teaches that a vehicle should enter a brake-only mode or shutdown mode when faults or errors are detected in the vehicle systems (paragraphs [0026-0027]). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the use of sensors to check the brakes while driving with adaptive cruise control (ACC) of Grolle into the system for following a lead vehicle of Schmidt. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, to avoid a collision due to failed brakes. A 
Regarding claim 10, Schmidt does not disclose commanding engine torque. However, Grolle further discloses:
wherein the step of controlling the acceleration and deceleration comprises commanding engine torque (paragraph [0022] and FIG. 1, adaptive cruise control (ACC) - 14, and braking system-24).
Grolle teaches that an adaptive cruise control (ACC) system sends a deceleration request to the braking system to apply a brake or limit engine torque to decelerate a vehicle (paragraph [0022]). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the deceleration control based on limiting engine torque of Grolle into the system for following a lead vehicle of Schmidt. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, to efficiently decelerate a vehicle. A person of ordinary skill would understand the need to limit engine torque when decelerating a vehicle.
Regarding claim 11, Schmidt further discloses:
wherein the step of controlling the acceleration and deceleration also comprises controlling braking (col. 8, lines 36-61; and FIG.1A, following vehicle controller-41, and braking system-44).
Regarding claim 12, Schmidt further discloses:
wherein the communication link is a wireless link using at least two inter-vehicular transceivers (col. 6, line 59 – col. 7, line 10; and FIG. 1A, transceivers-15,32, first wireless communications device-24, and second wireless communications device-36).
Regarding claim 13, Schmidt further discloses:
wherein the at least two inter-vehicular transceivers are further configured to transmit and receive using one or more of: (col. 6, line 59 – col. 7, line 10; and FIG. 1A, transceivers-15,32, first wireless communications device-24, and second wireless communications device-36); and

Regarding claim 18, Schmidt further discloses:
wherein the step of controlling the acceleration and deceleration comprises monitoring the gap between the first vehicle and the second vehicle (col. 8, lines 36-61; FIG. 5, control the following heading of the following vehicle to match that of the lead vehicle at the respective global position provided that the leading vehicle and following vehicle maintain a minimum separation-S322; and FIG. 6, lead vehicle-50, following vehicle-52, and separation distance-56).
Regarding claim 19, Schmidt further discloses:
wherein the step of monitoring the gap between the first vehicle and the second vehicle comprises (col. 8, lines 36-61; FIG. 5, control the following heading of the following vehicle to match that of the lead vehicle at the respective global position provided that the leading vehicle and following vehicle maintain a minimum separation-S322; and FIG. 6, lead vehicle-50, following vehicle-52, and separation distance-56); and
using at least one of: a radar system or a lidar system (col. 2, lines 16-39; and FIG. 1A, transceivers-15,32, first wireless communications device-24, beacons-30,34, and second wireless communications device-36).
Regarding claim 20, Schmidt does not disclose that the vehicles are tractor trailer trucks. However, Grolle further discloses:
wherein the first vehicle and the second vehicle are tractor trailer trucks (paragraph [0017]).
Grolle teaches that a system of adaptive cruise control (ACC) extended mode operation is particularly applicable for heavy-duty vehicles such as trucks and tractor-trailers (paragraph [0017]). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the use of an adaptive cruise control (ACC) system with trucks and .

Claims 2-4 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schmidt  in view of Grolle, as applied to claim 1 above, and further in view of Wallace et al. (US-2010/0188203-A1, hereinafter Wallace).
Regarding claim 2, Schmidt in view of Grolle does not disclose that the vehicle braking data comprises vehicle brake pressure. However, Wallace discloses a brake monitoring system, including the following features:
wherein the vehicle braking data comprises detected vehicle brake pressure (paragraphs [0036-0037] and FIG. 1, brake monitoring system-10, brake actuators-12, sensors-14,16,18, and chassis communications module-20).
Wallace teaches that a vehicle brake monitoring system should log real-time brake pressure sensor readings and provide fault detection based on the brake pressure sensor readings (paragraphs [0036-0037]). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the use of brake pressure sensors to check the brakes while driving of Wallace into the system for following a lead vehicle of Schmidt in view of Grolle. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, to avoid a collision due to failed brakes. A person of ordinary skill would be aware that brake condition is critical when trucks drive with minimal separation.

Regarding claim 3, Schmidt in view of Grolle does not disclose that the vehicle braking data comprises vehicle brake pressure. However, Wallace further discloses:
wherein the vehicle brake pressure is vehicle brake air pressure (paragraphs [0037] and [0039]).
Wallace teaches that a vehicle brake monitoring system should log real-time brake pressure sensor readings and provide fault detection based on the brake pressure sensor readings (paragraphs [0036-0037]). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the use of brake pressure sensors to check the brakes while driving of Wallace into the system for following a lead vehicle of Schmidt in view of Grolle. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, to avoid a collision due to failed brakes. A person of ordinary skill would be aware that brake condition is critical when trucks drive with minimal separation.
Regarding claim 4, Schmidt in view of Grolle does not disclose communicating a calculated brake condition to a driver. However, Wallace further discloses:
additionally comprising communicating the calculated brake condition to the driver (paragraphs [0041] and [0074]; and FIG. 4, communications module-20, and diagnostics tool-30).
Wallace teaches that a plurality of warning lights may convey brake condition information to a vehicle operator or a technician (paragraph [0041]). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the brake condition warning lights of Wallace into the system for following a lead vehicle of Schmidt in view of Grolle. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, to avoid a collision due to failed brakes. A person of ordinary skill would be aware that brake condition is critical when trucks drive with minimal separation.


Claims 5 and 15-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schmidt in view of Grolle, as applied to claim 1 above, and further in view of Obradovich (US-2004/0036601-A1, hereinafter Obradovich).
Regarding claim 5, Schmidt in view of Grolle does not disclose communicating a calculated brake condition using a long range communication link. However, Obradovich discloses a system for operating a vehicle effectively and safely, including the following features:
additionally comprising communicating the calculated brake condition (paragraphs [0041] and [0047]; and FIG. 1, brake subsystem-125, and communications subsystem-154); and
to a fleet manager using a long range communication link (paragraphs [0093-0094] and FIG. 17, communications subsystem-154, wireless network-1413, access server-1422, internet-1432, and server-1455).
Obradovich teaches that vehicle brake condition should be communicated between a vehicle communications subsystem and a remote server to help vehicle users to operate their vehicles effectively and safely (paragraphs [0047] and [0093-0094]). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the communication of brake condition to a remote server of Obradovich into the system for following a lead vehicle of Schmidt in view of Grolle. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, to avoid a collision due to failed brakes. A person of ordinary skill would be aware that brake condition is critical when trucks drive with minimal separation.
Regarding claim 15, Schmidt in view of Grolle does not disclose communicating a calculated vehicle condition using a long range communication link. However, Obradovich further discloses:
wherein the communication link is a long range communication system comprising a central server (paragraphs [0093-0094] and FIG. 17, communications subsystem-154, wireless network-1413, access server-1422, internet-1432, and server-1455).

Regarding claim 16, Schmidt in view of Grolle does not disclose a central server which communicates with both a first and second vehicle. However, Obradovich further discloses:
wherein the central server communicates with both the first vehicle and the second vehicle (paragraph [0075], adaptive cruise control; and paragraph [0094], server is employed to further help vehicle users to operate their vehicles effectively and safely).
Obradovich teaches that vehicle condition should be communicated between a vehicle communications subsystem and a remote server to help vehicle users to operate their vehicles effectively and safely (paragraphs [0047] and [0093-0094]). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the communication of vehicle condition to a remote server of Obradovich into the system for following a lead vehicle of Schmidt in view of Grolle. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, to avoid a collision due to vehicle failure. A person of ordinary skill would be aware that vehicle condition is critical when trucks drive with minimal separation.


Regarding claim 17, Schmidt in view of Grolle does not disclose communicating data using a long range communication link. However, Obradovich further discloses:
wherein the communication link (paragraphs [0093-0094] and FIG. 17, communications subsystem-154, wireless network-1413, access server-1422, internet-1432, and server-1455); and
provides a data link (paragraphs [0041] and [0047]; and FIG. 1, communications subsystem-154).
Obradovich teaches that data should be communicated between a vehicle communications subsystem and a remote server to help vehicle users to operate their vehicles effectively and safely (paragraphs [0047] and [0093-0094]). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the communication of data to a remote server of Obradovich into the system for following a lead vehicle of Schmidt in view of Grolle. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, to avoid a collision. A person of ordinary skill would be aware that the efficient transmission of data is critical when trucks drive with minimal separation.

Claims 8-9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schmidt  in view of Grolle, as applied to claim 1 above, and further in view of Mudalige (US-2010/0256852-A1, hereinafter Mudalige).
Regarding claim 8, Schmidt in view of Grolle does not disclose determining which of two vehicles should be the lead in a convoy. However, Mudalige discloses a platoon vehicle management system, including the following features:
calculating a brake condition for each of the first vehicle and the second vehicle (paragraphs [0114-0115]; FIG. 14, minimum time to brake, additional factors, reaction time, and vehicle braking capacity; and FIG. 15, Leader Vehicle-360, and Follower Vehicles-370,380); and

Mudalige teaches that a platoon Leader Vehicle calculates real-time relative platoon position vectors and speeds for each follower vehicle based on the braking capability of individual vehicles in the platoon (paragraph [0134]). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the convoy position assignment based on braking capability of Mudalige into the system for following a lead vehicle of Schmidt in view of Grolle. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, to mitigate possible damage from a collision due to failed brakes. A person of ordinary skill would consider vehicle braking capability when determining a position for a vehicle in a convoy.
Regarding claim 9, Schmidt further discloses:
wherein the first vehicle is the follower vehicle, and the second vehicle is the lead vehicle (col. 8, lines 36-61; FIG. 5, control the following heading of the following vehicle to match that of the lead vehicle at the respective global position provided that the leading vehicle and following vehicle maintain a minimum separation-S322; and FIG. 6, lead vehicle-50, following vehicle-52, and separation distance-56).

Claim 14 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schmidt  in view of Grolle, as applied to claim 13 above, and further in view of Mak et al. (Multichannel Medium Access Control for Dedicated Short-Range Communications, IEEE Transactions on Vehicular Technology, Vol. 58, No. 1, January 2009, hereinafter Mak).
Regarding claim 14, Schmidt in view of Grolle does not disclose using the 802.11 standard for dedicated short range communications. However, Mak discloses using IEEE 802.11 radio in a vehicle to support safety and non-safety applications, including the following features:

Mak teaches that dedicated short-range communications (DSRCs) using the IEEE 802.11 standard should be used for collecting surrounding vehicles’ locations and dynamics over a wireless link (p. 349). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the DSRCs using IEEE 802.11 standard of Mak into the inter-vehicle transceiver communications of Schmidt in view of Grolle. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, to expedite vehicle-to-vehicle communications. A person of ordinary skill would be familiar with DSRC standards.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMARA L WEBER whose telephone number is (303)297-4249. The examiner can normally be reached 8:30-5:00 MTN.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 3134464821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 

TAMARA L. WEBER
Examiner
Art Unit 3667



/TAMARA L WEBER/Examiner, Art Unit 3667